Citation Nr: 0020396	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  99-05 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than October 1, 
1991, for the assignment of a 30 percent evaluation for 
chronic sinusitis with headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1956 to November 
1968.

This matter originally comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 1991 decision 
by the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied a rating in 
excess of 10 percent for sinusitis.  Following two Board 
remands, a July 1997 RO decision increased the rating for the 
veteran's service-connected sinusitis from 10 percent to 30 
percent, effective from October 1, 1991.  The veteran appeals 
for an earlier effective date.  

In an informal hearing presentation dated in December 1999, 
the veteran's  representative indicated that the veteran was 
satisfied with the RO's decision to increase the rating for 
his sinusitis to 30 percent; he only disagrees with the 
effective date.  Thus, the increased rating issue is no 
longer in appellate status, and the Board's jurisdiction is 
limited to the earlier effective date claim.

In a statement received in February 1999, the veteran 
requested a personal hearing.  However, in a March 1999 
letter, the veteran withdrew that request.


FINDINGS OF FACT

1.  The veteran filed a claim for a rating in excess of 10 
percent for sinusitis on April 25, 1991; he submitted a 
timely notice of disagreement to the RO decision denying that 
claim in August 1991.

2.  Medical evidence submitted shortly after the veteran 
reopened his increased rating claim in April 1991, and 
subsequently received treatment records and examination 
reports, show that the veteran's sinusitis was manifested by 
symptoms and clinical findings consistent with severe 
disability, meeting the requirements for a 30 percent rating 
under the former or current rating criteria.

3.  In a July 1997 decision, the RO granted an increased 
rating to 30 percent for the veteran's sinusitis with 
headaches, effective from October 1, 1991. 


CONCLUSION OF LAW

An earlier effective date of April 25, 1991, for the 
assignment of a 30 percent evaluation for chronic sinusitis 
with headaches, is warranted.  38 U.S.C.A. § 5110 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.400(o)(2)(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a February 1970 rating decision, the RO granted service 
connection for sinusitis and assigned a 10 percent 
evaluation, effective November 1968.  In April 1991, the 
veteran filed a claim for an increased evaluation for his 
sinusitis.  In an August 1991 rating decision, the RO denied 
the claim and continued the 10 percent evaluation.  By a 
letter dated September 26, 1991 and received by the RO on 
October 1, 1991, the veteran disagreed with that decision, 
contending that his condition had worsened significantly, 
indicating that he had not been fairly evaluated and 
submitting additional medical information.  (As explained 
below, the RO treated this statement as a reopened claim.)  
The RO again denied his claim in an October 1991 rating 
decision; the same month the veteran submitted a notice of 
disagreement (NOD).  A Statement of the Case was issued in 
November 1992 and the veteran perfected his appeal in January 
1993.  The case was remanded to the RO twice by BVA in 
December 1994 and March 1996 for further development.  Once 
all development was completed, the RO increased the rating to 
30 percent, effective October 1, 1991, which the RO construed 
as the date of receipt of the veteran's reopened claim.  The 
veteran has indicated that the increased evaluation is no 
longer at issue; however, the veteran seeks an earlier 
effective date, specifically April 25, 1991, which he 
contends is the correct date of receipt of his reopened 
claim.  

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 
3.400 (1999).

In the case of claims for increased evaluations, the 
effective date is the date of receipt of claim or date 
entitlement arose, whichever is later, except as provided in 
paragraph two.  38 C.F.R. § 3.400(o)(1) (1999).

Paragraph two provides that for disability compensation, the 
effective date is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within 1 year from such 
date; otherwise, date of receipt of claim.  38 C.F.R. § 
3.400(o)(2) (1999).

The Board agrees that the evidence in the claims file 
supports the veteran's allegation that the statement he 
submitted to the RO in October 1991 was a NOD to the August 
1991 rating decision.  That statement expressed 
dissatisfaction with the RO's August 1991 decision denying 
the veteran's increased rating claim and it was timely filed 
with the agency of original jurisdiction.  See 38 C.F.R. §§ 
20.201, 20.300, 20.301(a), 20.302(a) (1999).  The RO found 
that the veteran's October 1991 statement was a reopened 
claim rather than an NOD.  The Board disagrees and finds that 
that statement satisfies the requirements for an NOD and, 
therefore, the veteran's most recent reopened claim was filed 
on April 25, 1991.  

The Board notes that during the pendency of the veteran's 
claim, the regulations pertaining to evaluation of diseases 
of the nose and throat were amended, effective October 7, 
1996.  See 61 Fed. Reg. 46720 (1996) (presently codified at 
38 C.F.R. 
§§ 4.97 (1999) (hereinafter referred to as "current" 
regulations).  The Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) has held that if the applicable laws or 
regulations change while a case is pending, the version most 
favorable to appellant applies, absent congressional intent 
to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).  However, for the period of time prior to the 
effective date of new regulations, the veteran's 
symptomatology may be evaluated only pursuant to the (former) 
regulations then in effect.  See 38 C.F.R. §§ 3.114, 
3.400(p).  In a recent precedent opinion, the VA Office of 
General Counsel determined that when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, the Board should 
first determine whether the intervening change is more 
favorable to the veteran.  If the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  However, the Board may apply only the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPRE 3-2000 (April 10, 2000). 

Under former regulations, chronic maxillary sinusitis was 
assigned a 10 percent evaluation if moderate, with discharge 
or crusting or scabbing, infrequent headaches; and a 30 
percent evaluation for severe sinusitis, with frequently 
incapacitating recurrences, severe and frequent headaches, or 
purulent discharge or crusting reflecting purulence.  A 50 
percent evaluation was assigned for postoperative sinusitis, 
following radical operation, with chronic osteomyelitis 
requiring repeated curettage, or severe symptoms after 
repeated operations.  38 C.F.R. § 4.97, Diagnostic Code 6513 
(1996).  

Under current regulations, chronic maxillary sinusitis is 
assigned a 10 percent evaluation in cases involving one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is assigned for 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, purulent 
discharge or crusting.  A 50 percent rating is assigned 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain, and 
tenderness of the affected sinus, and purulent discharge or 
crusting after repeated surgeries.  38 C.F.R. § 4.97, 
Diagnostic Code 6513 (1999).  An incapacitating episode is 
noted to mean one that requires bed rest and treatment by a 
physician.  Id.

Inasmuch as the veteran perfected a timely appeal of the 
August 1991 RO rating decision on his reopened claim for an 
increased rating for sinusitis filed on April 25, 1991; and 
given the fact that there was medical evidence received 
shortly thereafter that showed that the veteran's sinusitis 
was manifested by severe disability that met the criteria for 
a 30 percent rating under the old, as well as the new rating 
criteria for sinusitis, the correct effective date for the 30 
percent rating is the date of receipt of the reopened claim, 
April 25, 1991.  The Board further finds that there is no 
medical evidence of record dated during the year prior to 
April 25, 1991, to show that the veteran's sinusitis was 
manifested by symptoms and clinical findings consistent with 
more than more than moderate disability.  There is no 
documentation that can be construed as an informal or formal 
claim for an increased rating from the time of the 1970 RO 
decision that granted service connection and assigned a 10 
percent rating for sinusitis, and the date of receipt of the 
reopened claim in April 1991.  Accordingly, an earlier 
effective date of April 25, 1991, but not earlier, for the 
assignment of a 30 percent evaluation for chronic sinusitis 
with headaches, is warranted.  38 U.S.C.A. § 5110 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.400(o)(2)(1999). 


ORDER

An earlier effective date of April 25, 1991, for a 30 percent 
evaluation for chronic sinusitis, is granted.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

